--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.8
 


PHOTOMEDEX, INC.
NONQUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT is made as of July 4, 2011 by and between PhotoMedex, Inc., a
Nevada corporation (the "Company"), and Michael R. Stewart ("Optionee") to
become effective only upon the closing of the transactions contemplated under
the terms of that certain Agreement and Plan of Merger (the “Merger Agreement”)
executed by and between the Company, PHMD Merger Sub, Inc., a wholly owned
subsidiary of the Company, and Radiancy, Inc., as of July 4, 2011 (the
“Merger”).  If the Closing does not occur on or prior to January 31, 2012, this
Agreement shall become null and void and of no further effect.


R E C I T A L


The Board of Directors of the Company (the "Board of Directors") has authorized
on July 4, 2011 the granting, out of and subject to the Company’s 2005 Equity
Compensation Plan (the “Plan”), contingent upon the approval by the stockholders
of the Company of an increase in the number of shares reserved under that Plan,
to Optionee as an executive officer of the Company, pursuant to the terms of the
Restricted Stock Agreement between the Company and the Optionee dated July 4,
2011, of a non-qualified stock option to purchase the number of shares of Common
Stock of the Company specified in Section 1 hereof, at the price specified
therein, such option to be for the term and upon the terms and conditions
hereinafter stated and to become effective only upon and subject to the Closing
(the “Grant Date”).


A G R E E M E N T


NOW, THEREFORE, in consideration of the premises and of the undertakings of the
parties hereto contained herein, it is hereby agreed:


1.           Number of Shares; Option Price.  Pursuant to said action of the
Company’s stockholders and the Board of Directors, the Company hereby grants to
Optionee, subject to Optionee’s counter-execution and delivery of this Agreement
to the Company and subject to the terms of the Plan, the option ("Option") to
purchase up to 45,100 shares ("Option Shares") of Common Stock of the Company,
at the exercise price per share equal to the closing price per share of the
Company’s common stock as of the Grant Date.


2.           Term.  Subject to this Agreement, this Option, if not earlier
exercised, shall expire ten (10) years from the Grant Date (the “Term”).


3.           Vesting; Exercisability.  The Option shall be fully vested as of
the Grant Date; provided, however, the Company and the Optionee agree that if,
in connection with all other payments to be made to the Optionee in connection
with the Closing, the grant of the Option hereunder would cause the Optionee to
be subject to the excise tax provisions of Section 4999 of the Internal Revenue
Code of 1986 (the “Code”), the Company and the Optionee shall, prior to the
Closing, amend the vesting schedule as necessary to prevent the grant of the
Option from being subject to the excise tax provisions of Section 4999 of the
Code.  The determination of any such required adjustment shall be made by an
accounting firm selected by the Company and consented to by the Optionee, which
consent shall not be

 
1

--------------------------------------------------------------------------------

 

unreasonably withheld. The Option shall remain exercisable, whether or not
Optionee continues to perform services for the Company over the Term.


4.           Method and Time of Exercise.  The Option may be exercised by
written notice delivered to the Company stating the number of shares with
respect to which the Option is being exercised, together with a check made
payable to the Company in the amount of the purchase price of such shares plus
the amount of applicable federal, state, local or foreign withholding
taxes.  Not less than 100 shares may be purchased at any one time unless the
number purchased is the total number purchasable under such Option at the
time.  Only whole shares may be purchased.


5.           Tax Withholding.  As a condition to exercise of this Option, the
Company may require the Optionee to pay over to the Company all applicable
federal, state, local or foreign taxes which the Company is required to withhold
with respect to the exercise of this Option.  At the discretion of the Company
and upon the request of the Optionee, the minimum statutory withholding tax
requirements may be satisfied by the withholding of shares of Common Stock
otherwise issuable to the Optionee upon the exercise of this Option.


6.           Nontransferability.  This Option may not be assigned or transferred
except, if applicable, by will or by the laws of descent and distribution, and
may be exercised only by Optionee during Optionee's lifetime and after
Optionee's death, by Optionee's representative or by the person entitled thereto
under Optionee's will or the laws of intestate succession.


7.           Optionee Not a Shareholder.  Optionee shall have no rights as a
shareholder with respect to the Common Stock of the Company covered by the
Option until the date of issuance of a stock certificate or stock certificates
to him upon exercise of the Option.  No adjustment will be made for dividends or
other rights for which the record date is prior to the date such stock
certificate or certificates are issued.


8.           Restrictions on Sale of Shares.  It is acknowledged by the Company
that the shares underlying the Option granted hereunder will be duly registered
by a Form S-8 with the Securities and Exchange Commission.


9.           Notices.  All notices to the Company shall be addressed to the
Company at the principal office of the Company at 147 Keystone Drive,
Montgomeryville, Pennsylvania 18936, Telecopier No. (215) 619-3209, and all
notices to Optionee shall be addressed to Optionee at the address and telecopier
number of Optionee on file with the Company, or to such other address and
telecopier number as either may designate to the other in writing.  A notice
shall be deemed to be duly given if and when enclosed in a properly addressed
sealed envelope deposited, postage prepaid, with the United States Postal
Service and followed by telecopier to the addressee.  In lieu of giving notice
by mail as aforesaid, written notices under this Agreement may be given by
personal delivery to Optionee or to the Company (as the case may be).


10.           Adjustments.  If there is any change in the capitalization of the
Company affecting in any manner the number or kind of outstanding shares of
Common Stock of the Company, whether by stock dividend, stock split,
reclassification or recapitalization of such stock, or because the Company has
merged or consolidated with one or more other corporations (and provided the
Option does not thereby terminate pursuant to Section 2 hereof), then the number
and kind of shares then subject to the Option

 
2

--------------------------------------------------------------------------------

 

and the price to be paid therefor shall be appropriately adjusted by the Board
of Directors; provided, however, that in no event shall any such adjustment
result in the Company's being required to sell or issue any fractional
shares.  Any such adjustment shall be made without change in the aggregate
purchase price applicable to the unexercised portion of the Option, but with an
appropriate adjustment to the price of each Share or other unit of security
covered by this Option.


11.           Cessation of Corporate Existence.  Notwithstanding any other
provision of this Option, upon the dissolution or liquidation of the Company,
the reorganization, merger or consolidation of the Company with one or more
corporations as a result of which the Company is not the surviving corporation,
or the sale of substantially all the assets of the Company or of more than 50%
of the then outstanding stock of the Company to another corporation or other
entity, the Option granted hereunder shall terminate; provided, however, that in
its sole and absolute discretion, the surviving corporation may, but shall not
be so obligated to, tender to any Optionee, an option to purchase shares of the
surviving corporation, and such new option or options shall contain such terms
and provisions as shall be required substantially to preserve the rights and
benefits of this Option.


12.  Invalid Provisions.  In the event that any provision of this Agreement is
found to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability shall not be construed as rendering any other
provisions contained herein invalid or unenforceable, and all such other
provisions shall be given full force and effect to the same extent as though the
invalid or unenforceable provision were not contained herein.


13.  Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.


14. Counterparts.  This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties hereto and
delivered to the other.

 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written, to become effective only upon and subject to
the Closing.
 
 
 



 
("Company")
   
PHOTOMEDEX, INC.
   
By:
  /s/ Richard J. DePiano    
Richard J. DePiano
   
Chairman of the Board
                   
("Optionee")
      /s/ Michael R. Stewart    
Michael R. Stewart
   
Address:
   
3930 Ruckman Way
   
Doylestown, PA
         
Fax no: 215-345-9550
   
 
 

 
 
4
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------